m AIIT©R:\:E'§' =GENIE:[§A:L.
a mm 9-531§"£
Hunt comity _ .. 3m Det-eminot!.oa ar ¢omlesiod
amounting Tma of tu_ ueeeaor-eollee§or ll
- .. aeeeeela¢’ cowen wheel die-
Beu am tried mem ' .

1a gm letters 'or Jenuery 12, 19¥&, and dam 20, 1945
yen raqualr.- the optei.oe.e!' this depart=ee_nt ne tc _tne mate or
determining the omission to the county tax amount dod col-
leotar when he assures am consol district txzes. !our em-
twu 1a whether or m the one-halt or one per cent omits inn .
he la eati.ned te receive under snider 2795 !.e ass the valuation
or me 'm*sye:'ty'or on me mae w easeasm.

_ la our letter to you ar simms 1’{, I.S-Hb, ve enclosed
copies or opinions tim 0-1321 and G~,SBSE. 225 you letter or
mey S'.'U, 19“, you point out that our opinion sen 0_~18£1

\ arm eo the emission enlleet£ble on independent school dia-
triet taxes and not ca am school dietth mem

Artiele 2?`95, V.K.G.B., reads n fumes _

*“me commissioners cwt, et the time of le:§§d
tent for entity many shall nw levy umw .
taxable property emma any emaan school district ;tiu
rate or m to moved it a specific rata has been wanda
otherwise gm court shall levy won e. rate within the
unit se wm as m bean determined by the hom-af
'tmtm. ez_‘ lam untrue and the county 'zuwme~li;eat
end certified ¢s¢ am smart dr the county aumtl_¢¢lut¢
££‘ web m bee been voted after the levy or emtf'_t¢rel,
it shell be levied at amy mann of sam ware ;a*|.n¥
to the delivery er the assessment rolls by me unsworn
true tax assessor shall names end tax as other tent are
assessed and ashe an abstract showing the ama of special
taxes assessed against each school district 1a ute umw
and'£uz.~a£oh the am to the county superintendent en 02
before the first day of aepteaber of the arm roe which
such tamm are assessed. Tho taxes levied upon the ml
mwmy 1a sam districts snell be a lien thereon md the
same shall ve sold far unpaid taxes in the manner and lt
the zim of sales I`¢r Stnt¢ and amin-tr tang The tn

i'icncmbl:»:- l. :.‘:. zcchhlrter, ma §

collector shall collect said twice ac other taxes are
ccllcc'tcd. ‘l‘he tax connor abell receive c dominion
cr cce~bc.lr cr one per ccnt,. for assessing each tex add
the tex collector a conclusion cf cce-half cr cce per
ccct.. rcr collecting the semc. "rhc tex collector snell '
per all such mee to the county tmeurer, and aid
treasurer shell credit sect echocl dictrict with the
want belonging to lt`, land per cut the came 1a accorde-
ecce with lac.` '

‘!'ou will note wet tdc tex essence receives a ccu- '
clinton cf cne-helf cf cce per cent “x`oei assuming such te:.`°’
'rhla language la almost went-teel to then contained rio article
2792, Vemc'a humteted civil autdtee, which movidee that
the county cancecc:* and collector ebell receive a cccnleel¢m
cf cas per cent for eeeeeemg* indemdect school district
taxac.

arms reesan applied w our catalog sc. ::-1321 tc
construing mich 2192 le equally applicable to the construc-
tion of mich 2795; end lt rome that in our opinion your
tax assessor le entitled tc receive e contacted cr una~hel!`
cf ccc per cent co the see cc see seed end not ccc-half cr
ccc per cent cc the value c the prcpert:'.

‘.'¢'du:,~e ven-j tmi
cm cum or ms

_ Armcm m 3, 1§44 ay (siaced) mms D.

m

_ Aeeletect
(szgnec) com ames .
chem nassau or ms

seaman umw cpic:,cn mcentee `
ny m chances